                                                                                                                                                                                                      
Exhibit 10.1


THIRD AMENDMENT
TO THE
IR-LIMITED DIRECTOR DEFERRED COMPENSATION AND STOCK AWARD PLAN


            WHEREAS, Ingersoll-Rand Company Limited (the "Company") maintains
the IR-Limited Director Deferred Compensation and Stock Award Plan (the "Plan")
which was originally effective on January 1, 1997; and

            WHEREAS, the Company reserved the right to amend the Plan in
accordance with Section 8.1 thereof, and

            WHEREAS, the Company desires to amend the Plan to freeze all
deferrals effective December 31, 2004 to the extent such deferrals would
otherwise be subject to section 409A of the Internal Revenue Code of 1986, as
amended;

            NOW, THEREFORE,the Plan is hereby amended, effective December 31,
2004 as set forth below:

1.         Section 1 of the Plan is hereby amended to add the following as a new
paragraph to the end thereof:

            "Notwithstanding any other provision of the Plan to the contrary
(including any election made by any Participant under the Plan), (i) no
             amount shall be deferred under the Plan if, pursuant to the
effective date rules of Section 885(d) of the American Jobs Creation Act of
             2004 and Q&A-16 of IRS Notice 2005-1, such amount would be subject
to Section 409A of the Internal Revenue Code of 1986, as
             amended (a "Non-Grandfathered New Deferral Amount"), and (ii) any
amount previously deferred under the Plan that, pursuant to the
             effective date rules of Section 885(d) of the American Jobs
Creation Act of 2004 and Q&A-16 of IRS Notice 2005-1, is subject to
             Section 409A of the Internal Revenue Code of 1986, as amended (a
"Non-Grandfathered Prior Deferral Amount") shall no longer be
             credited or payable under the Plan after December 31, 2004.  Any
Non-Grandfathered New Deferral Amount shall instead be deferred
             under the IR-Limited Director Deferred Compensation and Stock Award
Plan II, and any Non-Grandfathered Prior Deferral Amount
             shall instead be credited under the IR-Limited Director Deferred
Compensation and Stock Award Plan II, as and to the extent provided
             under the terms of IR-Limited Director Deferred Compensation and
Stock Award Plan II."

2.         Except as specifically set forth herein, all other terms of the Plan
shall remain in full force and effect and are hereby ratified in all respects.


IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative on this 31st
day of December, 2004.

                                                                                                                       
INGERSOLL-RAND COMPANY LIMITED

                                                                                                                       
By: /s/ Timothy McLevish_________________________
                                                                                                                             
Timothy McLevish
                                                                                                                           
  Senior Vice President and Chief Financial Officer